FILED
                                                                                            Feb 18, 2022
                                                                                           12:06 PM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

William Craig Nuchols                              )   Docket No.        2021-03-0523
                                                   )
v.                                                 )   State File No. 800270-2021
                                                   )
Jayell Ranch                                       )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Pamela B. Johnson, Judge                           )

                                    Affirmed and Remanded

The claimant worked for a company that offers horseback riding tours to customers. He
injured his left arm while leading a group of riders on a guided tour. The employer alleged
the claimant was an independent contractor, not an employee, and was therefore not
entitled to workers’ compensation benefits. The trial court determined the claimant had
come forward with sufficient evidence that he was an employee at the time of the accident.
As a result, the court ordered the employer to initiate medical benefits and also determined
that, because the employer did not have workers’ compensation insurance at the time of
the accident, the claimant was eligible to seek benefits from the Uninsured Employers
Fund. The employer has appealed. We affirm the trial court’s order and remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge David F. Hensley and Judge Pele I. Godkin joined.

Ryan L. Sarr, Knoxville, Tennessee, for the employer-appellant, Jayell Ranch

John R. Rosson, Jr., Knoxville, Tennessee, for the employee-appellee, William Nuchols

                                     Memorandum Opinion 1

      William Nuchols (“Claimant”) worked for Jayell Ranch (“Employer”) as a
horseback riding guide. On March 24, 2021, Claimant was leading a guided horseback

1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Tenn. Comp. R. & Regs. 0800-02-22-.03(1) (2020).
                                                   1
tour when a child requested to be removed from one horse and placed on a parent’s horse.
While he was lifting the child, the horse started to run, and Claimant fell to the ground. He
immediately complained of severe pain in his left shoulder. Claimant was taken to a local
emergency room and was diagnosed with a left shoulder dislocation. He was then referred
to an orthopedic physician.

       Employer declined to authorize medical treatment for Claimant’s injury and
asserted Claimant was an independent contractor. Following Claimant’s filing of a petition
for benefits, the Bureau of Workers’ Compensation completed an investigation that
revealed Employer had no workers’ compensation coverage in place as of the date of
Claimant’s accident.

       Thereafter, the trial court conducted an expedited hearing at which Claimant and
Employer’s representative apparently testified. 2 Claimant asserted Employer hired him at
a set hourly rate, told him what days to work, and provided all tools necessary to perform
his job. He denied any company representative advised him he was being hired as an
independent contractor. Conversely, Employer’s representative testified Claimant was
hired as an independent contractor and was told he would receive as compensation a set
monetary amount every day he worked, plus tips.

        Following the expedited hearing, the trial court issued an order in which it
concluded Claimant had come forward with sufficient evidence to show a likelihood of
proving at trial that he was an employee, not an independent contractor. The court accepted
Claimant’s testimony that Employer controlled Claimant’s work schedule and furnished
all tools Claimant needed to perform his work. The court determined, however, that
Employee had not established an entitlement to temporary disability benefits. The court
ordered Employer to provide Claimant a panel of physicians for authorized treatment, and
it determined Claimant was eligible to seek benefits from the Uninsured Employers Fund.
Employer has appealed.

       On appeal, Employer asserts the trial court erred in determining Claimant was an
employee entitled to medical benefits. 3 However, Employer has not filed a transcript of
the hearing, a joint statement of the evidence, or a brief on appeal. As we have noted on
numerous occasions, “[w]ithout a transcript or a statement of the evidence, the appellate
court cannot know what evidence was presented to the trial court, and there is no means by
which we can evaluate the appellant’s assertion that the evidence did not support the trial
court’s decision.” Payne v. D and D Electric, No. 2014-01-0023, 2014 TN Wrk. Comp.

2
 We have not been provided a transcript of the expedited hearing. We have gleaned the facts and procedural
history from the technical record and the trial court’s expedited hearing order.
3
  Employer was not represented by an attorney when Claimant’s petition for benefits was filed, when
alternative dispute resolution was conducted, and when the expedited hearing occurred. However, although
no notice of appearance has been filed, an attorney filed the notice of appeal on Employer’s behalf.
                                                    2
App. Bd. LEXIS 6, at *6 (Tenn. Workers’ Comp. App. Bd. Dec. 17, 2014) (quoting Britt
v. Chambers, No. W2006-00061-COA-R3-CV, 2007 Tenn. App. LEXIS 38, at *8 (Tenn.
Ct. App. Jan. 25, 2007)). Accordingly, “it is essential that the appellate court be provided
with a transcript of the trial proceedings or a statement of the evidence.” Id. at *7. See
also Whitesell v. Moore, No. M2011-02745-COA-R3-CV, 2012 Tenn. App. LEXIS 894,
at *7 (Tenn. Ct. App. Dec. 21, 2012) (“without a transcript or a statement of the evidence,
we cannot review the evidence”). In circumstances where no transcript of the hearing has
been provided, we are to presume there was sufficient evidence supporting the trial court’s
factual determinations. Leek v. Powell, 884 S.W.2d 118, 121 (Tenn. Ct. App. 1996).

       Moreover, Employer has not filed a brief on appeal explaining how the trial court
allegedly erred. Its notice of appeal, standing alone, is insufficient to constitute a legal
argument. As we have noted previously, “[i]t is not the role of the courts, trial or appellate,
to research or construct a litigant’s case or arguments for him or her.” Lara v. Progress
Rail Servs. Corp., No. 2016-02-0501, 2019 TN Wrk. Comp. App. Bd. LEXIS 33, at *4
(Tenn. Workers’ Comp. App. Bd. July 18, 2019) (quoting Sneed v. Bd. of Prof’l
Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010)). Were we to
search the record for possible errors and raise issues and arguments for Employer, we
would be acting as its counsel, which the law prohibits. Webb v. Sherrell, No. E2013-
02724-COA-R3-CV, 2015 Tenn. App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015).

        In short, Employer has presented no argument that the trial court erred in its factual
determinations or legal conclusions. For the foregoing reasons, we affirm the trial court’s
order and remand the case. 4 We further conclude, pursuant to Tenn. Comp. R and Regs.
0800-02-22-.09(4), that Employer’s appeal is frivolous. See, e.g., Burnette v. WestRock,
No. 2016-01-0670, 2017 TN Wrk. Comp. App. Bd. LEXIS 66 (Tenn. Workers’ Comp.
App. Bd. Oct. 31, 2017). Employee did not seek penalties or sanctions associated with the
filing of a frivolous appeal, and we exercise our discretion to award no such penalties or
sanctions. Costs on appeal are taxed to Employer.




4
  Neither party has raised any issue on appeal regarding the trial court’s determination that Employee is
eligible to seek funds from the Uninsured Employer’s Fund pursuant to Tennessee Code Annotated section
50-6-801 et seq.; therefore, we need not address it.
                                                   3
                  TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                    WORKERS’ COMPENSATION APPEALS BOARD

William Craig Nuchols                                 )      Docket No. 2021-03-0523
                                                      )
v.                                                    )      State File No. 800270-2021
                                                      )
Jayell Ranch                                          )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Pamela B. Johnson, Judge                              )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 18th day
of February, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Ryan L. Sarr                                                        X     ryansarr@tawpc.com
                                                                           rebekahrosam@tawpc.com
 John R. Rosson, Jr.                                                 X     rossonlaw@aol.com
                                                                           rjoyce1960@aol.com
 Pamela B. Johnson, Judge                                            X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov